Citation Nr: 0838966	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  04-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from June 15, 1999, 
to July 12, 2006.  

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD from July 13, 2006.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

 Appellant and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from October 1967 to 
August 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that rating decision the RO implemented a 
Board decision that granted service connection for PTSD, and 
with the grant, the RO awarded a 50 percent rating effective 
June 15, 1999.  The veteran's disagreement with the initial 
50 percent rating led to this appeal.  He and his wife 
testified at a Board hearing held at the RO in August 2005.  
In June 2006, the Board remanded the matter for additional 
development.  

In a decision dated in March 2007, the Board denied 
entitlement to an initial rating in excess of 50 percent for 
PTSD from June 15, 1999, to July 12, 2006, and granted an 
initial rating of 70 percent for the veteran's PTSD as of 
July 13, 2006.  The veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The parties filed a Joint Motion for Partial Remand 
(Joint Motion), and in an Order dated in February 2008, the 
Court granted the Joint Motion and vacated and remanded that 
part of the Board's March 2007 decision that denied a rating 
in excess of 50 percent, prior to July 13, 2006, for PTSD and 
which denied a rating greater than 70 percent for PTSD from 
July 13, 2006.  

The case was returned to the Board in March 2008, and in a 
letter dated in April 2008, the Board advised the veteran's 
attorney of the opportunity, if desired, to submit additional 
argument and/or evidence in support of the appeal and 
explained that it must be submitted within 90 days.  In 
July 2008, at the request of the veteran's attorney, the 
Board granted an extension of the deadline to 
October 17, 2008.  In September 2008, the veteran's attorney 
submitted additional argument and evidence pertaining to the 
veteran's appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Other matters

In the Introduction to its June 2006 remand, the Board noted 
that in April 2004 the RO had denied entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The veteran filed notice of disagreement and, in May 2005, 
the RO issued a statement of the case.  At his August 2005 
hearing the veteran testified that he was unable to work 
because of his service-connected PTSD.  Because the time had 
passed for perfecting his appeal, the Board stated that it 
construed this as a new claim for TDIU and referred the issue 
to the RO for appropriate action.  To date, VA has not 
adjudicated this claim, and the veteran's attorney continues 
to argue that the veteran cannot work because of his PTSD and 
should be granted TDIU.  The Board therefore again refers the 
TDIU claim to the RO.  


REMAND

As noted above, this appeal stems from the veteran's 
disagreement with the RO's assignment of an initial 
50 percent rating for his PTSD.  In its March 2007 decision, 
the Board denied an initial rating in excess of 50 percent 
for the veteran's PTSD from June 15, 1999, to July 12, 2006, 
and granted an initial rating of 70 percent from July 13, 
2006, implementing the concept of staged ratings articulated 
by the Court in Fenderson v. West, 12 Vet. App. 119, 12526 
(1999) (At the time of an initial award, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings).  Subsequent 
to the Board's March 2007 decision, the Court issued its 
opinion in Hart v. Mansfield, 21 Vet. App. 505 (2007), in 
which it reiterated its holding in Fenderson and additionally 
held that staged disability ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart, 21 Vet. App. at 509-10.  In the Joint Motion, it is 
stated that the Board in its March 2007 decision did not 
discuss the applicability of staged ratings to the veteran's 
claim and that the claim should be remanded to the Board for 
such consideration.  In addition, the Joint Motion stated 
that the Board did not adequately consider the veteran's 
evidence of entitlement to a 100 percent rating for PTSD and 
that a remand was also required for that reason.  The Joint 
Motion stated that although the Board discussed the existence 
of the kind of evidence that may support a 100 percent rating 
of the veteran's PTSD, it did not provide an adequate 
statement of reasons or bases as to why such evidence did not 
support a disability rating of 100 percent.  The Joint Motion 
also stated there was no indication in the March 2007 
decision that the Board considered testimony from the veteran 
and his wife presented at the August 2005 Board hearing.  

In September 2008, in conjunction with the appeal, the 
veteran's attorney argued that the veteran has not worked 
since 1999 due to his PTSD symptoms and that the evidence of 
record supports a total rating for the veteran's PTSD for 
many years.  He further argued that a July 2008 letter from 
the veteran's VA psychiatrist, which states the veteran is 
not able to work at this point due to the severity of his 
PTSD, by itself should be sufficient to warrant a 100 percent 
schedular rating or TDIU.  The veteran's attorney submitted 
the July 2008 letter to the Board without waiving 
consideration of this evidence by the agency of original 
jurisdiction.  In the absence of a waiver, the Board will 
refer this evidence for initial consideration of the agency 
of original jurisdiction pursuant to the provisions of 
38 C.F.R. § 20.1304.  

In the July 2008 letter, the VA psychiatrist indicated that 
the veteran has continued to receive VA mental health care 
since October 1999.  Review of the claims file shows that it 
includes the report of an August 1999 VA examination and VA 
mental health clinic records dated September and 
October 1999, but the record does not include VA mental 
health clinic chronological records encompassing the period 
from October 1999 to August 2003.  Those records, if 
available, would be pertinent to the appeal, and should be 
obtained.  Also, the Board notes that the examiner who 
conducted the August 2003 VA PTSD examination referred to the 
veteran having been hospitalized for VA inpatient psychiatric 
treatment in February 2002 and August 2002.  Although the 
examiner included some discussion of those hospitalizations 
in the August 2003 examination report, the hospital summaries 
themselves could be pertinent to the appeal, and action 
should be taken to attempt to obtain those records.  The 
Board further notes that the claims file includes VA mental 
health clinic records dated from August 2003 to May 2006 and 
the report of the VA examination conducted in July 2006.  
Among those records are entries pertaining to VA 
hospitalization for psychiatric treatment from late August to 
early September 2004.  The hospital summary for that period 
is not in the claims fie, and it should also be obtained.  
Further, because the appeal continues beyond July 2006, which 
is the date of the most recent VA examination, subsequent 
treatment records would be pertinent to the appeal and should 
be obtained.  

In addition to the foregoing, it is the judgment of the Board 
that further development, including a new VA examination, is 
in order.  In this regard, VA's duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file VA mental health clinic 
records, including psychiatry, 
psychotherapy, and any Vietnam 
veterans' group therapy records, for 
the veteran dated from October 1999 to 
August 2003 and from July 2006 to the 
present.  Also obtain and associate 
with the claims file hospital summaries 
for the veteran's VA hospitalizations 
for inpatient psychiatric treatment at 
any time during the appeal period to 
include, but not be limited to, 
hospitalization in February 2002, in 
August 2002, and from August 2004 to 
September 2004.  All action to obtain 
the requested records should be 
documented in the claims file.  

2.  Then, arrange for a VA examination 
of the veteran to determine the nature 
and severity of his service-connected 
PTSD.  The examiner should describe all 
manifestations associated with the 
veteran's PTSD and the degree of 
occupational and social impairment due 
to the service-connected disability.  
The examiner should provide a global 
assessment of functioning score and 
explain its meaning.  

All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

3.  Then, after completion of any other 
development indicated by the state of 
the record, and with consideration of 
all evidence, including lay and medical 
evidence added to the record since the 
July 2004 statement of the case, 
adjudicate entitlement to an initial 
rating in excess of 50 percent for PTSD 
from June 15, 1999, to July 12, 2006, 
and entitlement to an initial rating in 
excess of 70 percent for PTSD from 
July 13, 2006.  The adjudication should 
be done with consideration of the 
possibility of staged ratings 
throughout the appeal period pursuant 
to the Court's decisions in Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 
(2007) and Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If the benefit 
sought on appeal remains denied, issue 
an appropriate supplemental statement 
of the case that addresses all lay and 
medical evidence added to the record 
since the July 2004 statement of the 
case.  Provide the veteran and his 
attorney an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



